RESPONSE TO AMENDMENT
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.
 
Claims 1-2, 4-6, 8 and 21-24 are pending in the application. Amendments to the claims filed on 04/05/2021 have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §102 and §103 rejections of the claims made of record in the office action mailed on have been withdrawn due to Applicant’s amendment in the response filed 04/05/2021.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-2, 4-6, 8 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Ti3C2 MXenes modified with in situ grown carbon nanotubes for enhanced electromagnetic wave absorption properties, J. Mater. Chem. C, 2017, 5, 4068) in view of Torita et al. (U.S. App. Pub. No. 2018/0338396).
Regarding claims 1, 4, 8 and 22, Li et al. teaches Ti3C2 MXenes modified with grown carbon nanotubes for electromagnetic wave absorption applications. (Abstract). The MXenes include O, OH and F functional groups (page 4068, right col., 2nd paragraph). The MXenes further include nickel nanoparticles which are used to grow the carbon nanotubes on the MXene structures. (page 4070, right col., first paragraph).
Li et al. does not specifically teach that he MXenes are in the form of parallel layers which provide a coating having a thickness of 5 to 20 microns as claimed.
Torita et al. teaches an electronic component having an electromagnetic shielding layer applied thereto, wherein the electromagnetic shielding layer has a layered MXene material therein. (Abstract and par. [0015]). Torita et al. teaches that the coating thickness of the coating should be in the range of 0.1 to 100 microns. (par. [0063] and [0074]).
It would have been obvious to one of ordinary skill in the art to optimize the thickness of the electromagnetic shielding layer containing an MXene in Li et al. in view of the teachings of Torita et al.
One of ordinary skill in the art would have found it obvious to optimize the thickness of the electromagnetic shielding coating layer based on the size of the object that is coated, such as an electronic device as disclosed in Torita et al., as well as a cost-effective coating thickness that provides sufficient shielding property without being excessively costly to manufacture.

Regarding claims 2 and 21, the nickel ions are exchanged with surface functional groups on the MXene flakes and then are reduced to form particle which a decrease in functional 
Regarding claims 5 and 23, the MXenes may be dispersed into a matrix material. (Table 1, page 4073, right col.).
Regarding claims 6 and 24, the medium may include PVC which would meet the limitation of a hydrophilic organic binder. (Table 1). Furthermore, Torita et al. teaches using water soluble (i.e. hydrophilic) binder materials. (par. [0071]).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 04/05/2021 regarding the rejections made of record in the office action mailed on 01/14/2021 have been considered but are moot due to the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        05/17/2021